Opinion of the Court
.Darden, Judge:
The inquiry into the appellant’s plea of guilty to a single specification of absence without leave, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, 18 USCMA 535, 40 CMR 247. In this instance, however, Cantrell has given a statement in an attempt to secure mitigation, admitting the unauthorized absence, one hundred eighty-nine days in duration. Therefore, we find the plea provident.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.